
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 07-4126; MB Docket No. 07-183; RM-11394] 
        Radio Broadcasting Services; Cotulla and Dilley, TX 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          This document requests comments on a petition for rulemaking filed by Katherine Pyeatt, requesting the allotment of Channel 291A at Dilley, Texas. The reference coordinates for Channel 291A at Dilley, Texas, are 28-36-06 NL and 99-06-21 WL. There is a site restriction, 9.6 kilometers (6 miles) southeast of the community. To accommodate this proposed allotment, Petitioner requests the relocation of reference coordinates for vacant Channel 289A at Cotulla, Texas. The proposed reference coordinates for Channel 289A at Cotulla are 28-22-00 NL and 99-17-00 WL. This site is located 9.1 kilometers (5.7 miles) southwest of Cotulla. 
        
        
          DATES:
          Comments must be filed on or before November 26, 2007, and reply comments on or before December 11, 2007. 
        
        
          ADDRESSES:
          Secretary, Federal Communications Commission, 445 Twelfth Street, SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner as follows: Katherine Pyeatt, 3500 Maple Avenue #1320, Dallas, Texas 75219. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Rolanda F. Smith, Media Bureau, (202) 418-2180. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 07-183, adopted November 26, 2007, and released December 11, 2007. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 Twelfth Street, SW., Washington, DC 20554. This document may also be purchased from the Commission's duplicating contractors, Best Copy and Printing, Inc., 445 12th Street, SW., Room CY-B402, Washington, DC 20554, telephone 1-800-378-3160 or via e-mail http://www.BCPIWEB.com. This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4). 
        Provisions of the Regulatory Flexibility Act of l980 do not apply to this proceeding. 

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts. 
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          List of Subjects in 47 CFR Part 73 
          Radio, Radio broadcasting.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows: 
        
          PART 73—RADIO BROADCAST SERVICES 
          1. The authority citation for part 73 continues to read as follows: 
          
            Authority:
            47 U.S.C. 154, 303, 334, 336. 
          
          
            § 73.202 
            [Amended] 
            2. Section 73.202(b), the Table of FM Allotments under Texas, is amended by adding Channel 291A at Dilley. 
          
          
            Federal Communications Commission. 
            John A. Karousos, 
            Assistant Chief, Audio Division, Media Bureau. 
          
        
      
       [FR Doc. E7-20766 Filed 10-19-07; 8:45 am] 
      BILLING CODE 6712-01-P 
    
  